DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 17 February 2022 has been entered.

Response to Arguments
Applicant's arguments filed 17 February 2022 have been fully considered but they are not persuasive. 
Applicant argues allowability based one the amendment to the claim 12.  Specifically, applicant argues none of the refences disclose wherein tapered structures .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 12-14 & 25 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or 
In regards to claim 12,
Claim 12 recites “wherein tapered structures of the nanotapered array have a height in the range of 5-20 µm and a width in the range or 0.2-2.0 µm” which constitutes new matter.  Applicant points to page 9 of the specification as filed as having support for said limitation; however, the ranges disclosed on page 9 deal with nanorods (i.e. untapered structures).  The examiner is unable to find any support in the specification as originally filed for tapered structures with a height in the range of 5-20 µm and a width in the range or 0.2-2.0 µm.  Claims 13-14 & 25 are rejected for the same reasoning as claim 12 based on their dependency on claim 12.

In regards to claim 25,
Claim 25 recites “wherein the tapered structures have a height of 15 µm and a width of 0.5 µm” which constitutes new matter.  Applicant points to page 9 of the specification as filed as having support for said limitation.; however, the values disclosed on page 9 deal with nanorods (i.e. untapered structures).  The examiner is unable to find any support in the specification as originally filed for tapered structures with a height of 15 µm and a width of 0.5 µm.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 12-14 & 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. (US 2012/0236467) in view of Vertical few-layer graphene/metalized Si-nanocone arrays as 3D electrodes for solid-state supercapacitors with large areal capacitance and superior rate capability hereafter referred to as Quan.
In regards to claim 12,
Kang ‘467 discloses a method for providing a porous carbon film on a substrate, the method comprising: 
depositing catalyst metal particles ([0112] & [0027]) on the silicon surface (126/136 – fig. 1; [0110] & [0007]); and 
growing a carbon nanotube network on the silicon surface from the catalyst metal particles ([0112] & [0027]).  Kang ‘467 fails to disclose the silicon surface is nanotapered to include a nanotapered array, the catalyst metal particles on the nanotapered, wherein 

Quan discloses a method for providing a porous carbon film on a silicon substrate, the method comprising: 
depositing catalyst metal particles (fig. 1; section 2.2) on a nanotapered silicon surface having a surface structure comprising a nanotapered array (fig. 1; section 2.1); 
wherein tapered structures of the nanotapered array have a height and a width and the height and width are result effective variables, particularly for controlling surface area of the electrode and final size of the electrodes (section 3.1); and
growing an interconnected cross-linked carbon nanostructures network between the tapered structures (seen in fig. 1b – wherein final product shows carbon nanostructures interconnecting with one another) on the nanotapered silicon surface from the catalyst metal particles (fig. 1; section 2.2).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form a nanotapered array surface structure as taught by Quan in the silicon substrate of Kang ‘467 prior to catalyst deposition and form the tapered structures of the nanotapered array to have a height in the range of 5-20 µm and a width in the range of 0.2-2.0 µm thus obtaining an interconnected cross-linked carbon nanotube network to obtain an electrode with a larger surface area for a supercapacitor capable of obtaining a larger energy density.  Where the general 

In regards to claim 13,
Kang ‘467 further discloses comprising depositing pseudocapacitive material layers into the porous carbon film ([0113]).  

In regards to claim 14,
Kang ‘467 further discloses wherein the pseudocapacitive material layers are deposited via a chemical bath deposition process ([0104]).

In regards to claim 25,
Kang ‘467 fails to disclose wherein the tapered structures have a height in the range of 15 µm and a width in the range of 0.5 µm.

Quan discloses wherein tapered structures of the nanotapered array have a height and a width and the height and width are result effective variables, particularly for controlling surface area of the electrode and final size of the electrodes (section 3.1).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form a nanotapered array surface structure as taught by Quan in the silicon substrate of Kang ‘467 prior to catalyst deposition and form the tapered structures of the nanotapered array to have a height in the range of 5-In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Claim(s) 12-14 & 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO2011143777A1 hereafter referred to as Chen in view of Quan.
In regards to claim 12,
Chen discloses a method for providing a porous carbon film on a substrate, the method comprising: 
depositing catalyst metal particles ([0046]) on the silicon surface (fig. 1; [0033] & [0046]); and 
growing a carbon nanotube network on the silicon surface from the catalyst metal particles ([0046]).  Chen fails to disclose the silicon surface is nanotapered to include a nanotapered array, the catalyst metal particles on the nanotapered, wherein tapered structures of the nanotapered array have a height in the range of 5-20 µm and a width in the range of 0.2-2.0 µm; and the carbon nanotubes form an interconnected cross-linked network between the tapered structures.

Quan discloses a method for providing a porous carbon film on a silicon substrate, the method comprising: 

wherein tapered structures of the nanotapered array have a height and a width and the height and width are result effective variables, particularly for controlling surface area of the electrode and final size of the electrodes (section 3.1); and
growing an interconnected cross-linked carbon nanostructures network between the tapered structures (seen in fig. 1b – wherein final product shows carbon nanostructures interconnecting with one another) on the nanotapered silicon surface from the catalyst metal particles (fig. 1; section 2.2).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form a nanotapered array surface structure as taught by Quan in the silicon substrate of Chen prior to catalyst deposition and form the tapered structures of the nanotapered array to have a height in the range of 5-20 µm and a width in the range of 0.2-2.0 µm thus obtaining an interconnected cross-linked carbon nanotube network to obtain an electrode with a larger surface area for a supercapacitor capable of obtaining a larger energy density.  Where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

In regards to claim 13,
Chen further discloses comprising depositing pseudocapacitive material layers into the porous carbon film ([0017]).  

In regards to claim 14,
Chen further discloses wherein the pseudocapacitive material layers are deposited via a chemical bath deposition process ([0017]).

In regards to claim 25,
Chen fails to disclose wherein the tapered structures have a height in the range of 15 µm and a width in the range of 0.5 µm.

Quan discloses wherein tapered structures of the nanotapered array have a height and a width and the height and width are result effective variables, particularly for controlling surface area of the electrode and final size of the electrodes (section 3.1).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form a nanotapered array surface structure as taught by Quan in the silicon substrate of Chen prior to catalyst deposition and form the tapered structures of the nanotapered array to have a height in the range of 5-15 µm and a width in the range of 0.5 µm thus obtaining an interconnected cross-linked carbon nanotube network to obtain an electrode with a larger surface area for a supercapacitor capable of obtaining a larger energy density.  Where the general conditions of a claim are disclosed in the prior art, discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
KR 20110027965 A – fig. 2-3

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M SINCLAIR whose telephone number is (571)270-5068. The examiner can normally be reached M-TH from 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 
/David M Sinclair/Primary Examiner, Art Unit 2848